Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the filing of an amendment on 9/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicants arguments are persuasive and all prior rejections are withdrawn.
Allowable Subject Matter
2.    Claims 1-10 are allowed.  
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 6 and 7
Applicant amends claims 1, 6 and 7 to include measuring a force unit per unit of time and a representation of the hardness of the object along with a conversion table to convert the force measurement into text to display an onomatopoeia output. The prior art of Ishikawa and Tachi show force sense measurements and onomatopoeia table with values that would be output for a measured value. However, neither show the force unit per time along with the hardness of an object rather the graphic in figure 32 and 35 show measurement to hardness, temperature and tactile sensation but not as a variation in force over time. The prior art of Monastyrshyn teaches an onomatopoeia display where text is displayed in response to impact or force touching the screen. However, Monastyrshyn does not mention a robot measuring the hardness of an object. Therefore, for all these reasons the claims remain allowed over the prior art. 
With respect to claims 2-5, 8-10 import the same features as depending from claims 1, 6 and 7, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179